DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims dated 2/19/2021.
Specification
3.	The disclosure is objected to because of the following informalities:  In par [0029], “The actuator 40” should be changed to either “actuator assembly 40” or “actuator 42” for consistency.  Other possible similar occurrences throughout the specification might require similar corrections.   
Appropriate correction is required.

Claim Objections
4.	Claims 1 and 19 are objected to because of the following informalities:
In claim 1, the second occurrence of “a” should be deleted.
In claim 19, line 2, “an I/O system” should be changed to “the I/O system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 13 recites the limitation "the support" in in claim 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. U.S. Patent 6,208,527 (hereinafter D1) in view of Tseng U.S. Patent 8,708,595 (hereinafter D2).
Regarding claim 1, D1 teaches an I/O system (column 1, lines 60-64) comprising: 
an I/O base (30; figure 1) having a first connector component (28; figure 1); 
an I/O module (12; figure 1) selectively attachable to the I/O base (30) and having a second connector component (26; figure 1) adapted to mate with the first connector component (28); and 
a locking actuator assembly (44 + 56; figures 1-4; column 2, lines 61-67) for securing the I/O module (12) to the I/O base (30); wherein 
the locking actuator assembly (44 + 56) includes an actuator (44; column 2, lines 61-67; figures 1-2) supported for axial and rotational movement by the I/O module; the actuator (44) movable from an unlocked position (implied in column 3, lines 60-65) having a first end (upper end of 44; figure 4) of the actuator extending from a housing (40; figure 1) of the I/O module to a locked position (implicitly taught in column 3, lines 60-65) wherein a second end (lower end of 44; figure 4) of the actuator extends from the housing.

However, D1 does not teach that the second end of the actuator including at least one flange adapted to engage a corresponding surface of the I/O base when the actuator is rotated such that the at least one flange restricts withdrawal separations of the I/O module from the I/O base.

	D2, in the same field of endeavor, suggests attaching together two parts (upper unit 4 and lower unit 43; figure 5) by using a locking actuator assembly (shown in figures 1-3) having an actuator (2 +3 + 22; figure 2) movable from an unlocked position (see figures 4-7 and paragraph bridging columns 5-6) to a locked position (see figures 4-7 and paragraph bridging columns 5-6); wherein the second end of the actuator including at least one flange (222; figures 1-5) adapted to engage a corresponding surface (upper surface of 43; see figures 5-6) of the lower unit (43; figure 5) when the actuator is rotated such that the at least one flange restricts (see figures 6-7 and paragraph bridging columns 5-6) withdrawal separations of the two parts.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the locking actuator assembly of D1 with the locking actuator assembly of D2, such that the second end of the actuator would include at least one flange adapted to engage a corresponding surface of the I/O base when the actuator is rotated such that the at least one flange restricts withdrawal separations of the I/O module from the I/O base, as suggested by D2, to optimize the locking and unlocking of the module/base of said system.

    PNG
    media_image1.png
    424
    745
    media_image1.png
    Greyscale

Regarding claim 2, D1/D2 also teaches the I/O system of claim 1, wherein the I/O base includes a base circuit board (see column 2, lines 41-49; “motherboard 30 may be a printed circuit board” of D1) supporting the first connector component and wherein the I/O module includes a circuit board (column 2, lines 34-40 of D1) supporting the second connector component, wherein the actuator is supported by a bracket (see label in above figure 3 of D1) secured to the circuit board of the I/O module adjacent the second connector component.

Regarding claim 3, D1/D2 also teaches the I/O system of claim 2, wherein the bracket (see the label in above figure 3 of D1) includes a support (see label in above figure 3) having first and second ends (left and right ends of the support) secured to the circuit board of the I/O module at outboard locations of the circuit board such that a major portion (the middle portion) of a width of the circuit board is bridged by the support.

Regarding claim 4, D1/D2 also teaches the I/O system of claim 3, wherein the support includes a cylindrical portion (formed by two cylindrical halves 56; figure 3 of D1) between its first and second ends through which the actuator extends.

Regarding claims 5-6, D1/D2 also teaches the I/0 system of claim 4, further comprising a cap (the outer structure of aperture 62; figure 1 of D1) secured to the support, the cylindrical portion of the support and the cap defining a cavity (opening 56 + opening 62; figure 1 of D1).

However, D1 does not teach through said cavity, at least one radially extending guide flange of the actuator is received.  
D2, in the same field of endeavor, also teaches a cylindrical portion (3; figure 1) in which a radially extending guide flange (332; figures 2-3) of the actuator is received in slot (11; figures 1-5).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide at least one radially extending guide flange to the actuator of D1/D2, as suggested by D2, such that said at least one radially extending guide flange would be received in said cavity and said slot for delimiting axial and rotational movement of said actuator, thus optimal locking/unlocking of said system can be achieved.

Regarding claim 7, as mentioned above, D1/D2 teaches the I/0 system of claim 6. 
However, D1 does not teach the at least one slot is L-shape, having a first portion of the L-shape extending axially and a second portion of the L-shape extending circumferentially.
D2 further suggests the at least one slot (11) is L-shape (see figures 1-2), having a first portion (112; figures 1-2) of the L-shape extending axially and a second portion (111; figures 1-2) of the L-shape extending circumferentially.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further make the slot of D1/D2 to be an L-shape, having a first portion of the L-shape extending axially and a second portion of the L-shape extending circumferentially, as suggested by D2, for latching and limiting the rotation of said actuator. 

Regarding claim 8, as mentioned above, D1/D2 teaches the I/0 system of claim 6.
D1, however, does not further teach a biasing element interposed between the at least one guide flange and the cylindrical portion of the support, the biasing element urging the actuator axially towards to unlocked position.  
D2 further suggests the use of a biasing element (312; figures 1-6) interposed between the at least one guide flange and the cylindrical portion of the support, the biasing element urging (implicitly taught in figures 6-7) the actuator axially towards to unlocked position

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the system of D1/D2 with a biasing element interposed between the at least one guide flange and the cylindrical portion of the support, as suggested by D2, such that the biasing element would urge the actuator axially towards to unlocked position, to optimize the locking/unlocking operation.

Regarding claim 9, D1, as resulted from the modification of D2, would also teach the I/0 system of claim 6, wherein the first end (upper end of 44 of D1) of the actuator extends (see figures 4-5 of D1 in view of figure 5 of D2) from a first exterior side (upper side of 40; figures 1-5 of D1) of the housing of the I/0 device when in the unlocked position, and wherein the second end of the actuator extends (see figures 4-5 of D1 in view of figure 5 of D2) from a second exterior side (lower side of 40 of figures 1-5 of D1) of the housing opposite the first exterior side when in the locked position.  

Regarding claim 10, D1/D2 also teaches the I/0 system of claim 9, wherein the support is secured to the circuit board (20; figure 2) of the I/0 module adjacent the second exterior side of the housing.

Regarding claim 11, D1 teaches a locking actuator assembly for selectively securing together associated first (12; figure 1) and second (30; figure 1) devices of an associated I/0 system (see figure 1) comprising: 
a locking actuator assembly (44 + 56; figures 1-4; column 2, lines 61-67) including an actuator (44; figures 1-2; column 2, lines 61-67) supported for axial and rotational movement by a circuit board (20; figure 1) of the associated first device, the actuator movable from an unlocked position to a locked position (implicitly taught in column 3, lines 60-65) upon axial depression and rotation of a first end (upper end of 44; figure 4) of the actuator (44) and a second end (lower end of 44; figure 4).

However, D1 does not teach that the second end of the actuator includes at least one flange adapted engage a corresponding surface of the associated second device such that when the actuator is rotated the at least one flange restricts separation of the associated first and second devices.

D2, in the same field of endeavor, suggests attaching together two devices (upper unit 4 and lower unit 43; figure 5) by using a locking actuator assembly (shown in figures 1-3) having an actuator (2 + 3 + 22; figure 2) movable from an unlocked position (see figures 4-7 and paragraph bridging columns 5-6) to a locked position (see figures 4-7 and paragraph bridging columns 5-6); wherein the second end of the actuator including at least one flange (222; figures 1-5) adapted to engage a corresponding surface (upper surface of 43; figures 5-6) of the second device (43; figure 5) when the actuator is rotated such that the at least one flange restricts (see figures 6-7 and paragraph bridging columns 5-6) separation of the associated first and second devices.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the locking actuator assembly of D1 with the locking actuator assembly of D2, such that the second end of the actuator would include at least one flange adapted to engage a corresponding surface of the I/O base when the actuator is rotated such that the at least one flange restricts separation of the I/O module from the I/O base, as suggested by D2, to optimize the locking and unlocking of the module/base of said system.


    PNG
    media_image1.png
    424
    745
    media_image1.png
    Greyscale

Regarding claim 12, D1/D2 also teaches the locking actuator assembly of claim 11, wherein the circuit board supports a connector component (26; figures 1 and 4 of D1) adapted to mate with a connector component (28; figures 1 and 4 of D1) of the associated second device, and the actuator (44; figures 1 and 4 of D1) is supported by a bracket (see label in above figure 3 of D1) secured to the circuit board adjacent the connector component.

Regarding claim 13, D1/D2 also teaches the locking actuator assembly of claim 12, wherein the actuator is supported by the support (see label in above figure 3 of D1) at a location between first and second ends (left and right ends) of the support, the first and second ends of the support being secured (see figure 3 of D1) to the circuit board at outboard locations thereof such that a major portion (see figure 3 of D1) of a width of the circuit board is bridged by the support.

Regarding claims 14-15, D1/D2 also teaches the I/0 system of claim 13, further comprising a cap (the outer structure of aperture 62; figure 1 of D1) secured to the bracket, the cylindrical portion of the bracket and the cap defining a cavity (opening 56 + opening 62; figure 1 of D1).

However, D1 does not teach through said cavity, at least one radially extending guide flange of the actuator is received.  
D2, in the same field of endeavor, also teaches a cylindrical portion (3; figure 1) in which a radially extending guide flange (332; figures 2-3) of the actuator is received in slot (11; figures 1-5).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide at least one radially extending guide flange to the actuator of D1/D2, as suggested by D2, such that said at least one radially extending guide flange would be received in said cavity and said slot for delimiting axial and rotational movement of said actuator, thus optimal locking/unlocking of said system can be achieved.

Regarding claim 16, as mentioned above, D1/D2 teaches the I/0 system of claim 15. 
However, D1 does not teach the at least one slot is L-shape, having a first portion of the L-shape extending axially and a second portion of the L-shape extending circumferentially.
D2 further suggests the at least one slot (11) is L-shape (see figures 1-2), having a first portion (112; figures 1-2) of the L-shape extending axially and a second portion (111; figures 1-2) of the L-shape extending circumferentially.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further make the slot of D1/D2 to be an L-shape, having a first portion of the L-shape extending axially and a second portion of the L-shape extending circumferentially, as suggested by D2, for latching and limiting the rotation of said actuator. 

Regarding claim 17, as mentioned above, D1/D2 teaches the I/0 system of claim 15.
D1, however, does not further teach a biasing element interposed between the at least one guide flange and the cylindrical portion of the support, the biasing element urging the actuator axially towards to unlocked position.  
D2 further suggests the use of a biasing element (312; figures 1-6) interposed between the at least one guide flange and the cylindrical portion of the support, the biasing element urging (implicitly taught in figures 6-7) the actuator axially towards to unlocked position

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further equip the system of D1/D2 with a biasing element interposed between the at least one guide flange and the cylindrical portion of the support, as suggested by D2, such that the biasing element would urge the actuator axially towards to unlocked position, to optimize the locking/unlocking operation.

Regarding claim 18, D1/D2 also teaches the locking actuator assembly of claim 10, wherein the bracket (see below figure 3) is secured to the circuit board (20; figure 3 of D1) adjacent an edge (upper edge of the bracket) thereof, and wherein the actuator is coextensive with the circuit board in a direction perpendicular (see figure 3 of D1) to the bracket.

    PNG
    media_image1.png
    424
    745
    media_image1.png
    Greyscale



Regarding claim 19, D1 teaches a method of securing a first device (12; figure 1) of an I/0 system (see figure 1) to a second device (30; figure 1) of an I/0 system (see figure 1) comprising: 
mechanically and electrically (see figure 1) coupling the first device (12) to the second device (30); and 
locking the first device to the second device with a locking actuator assembly (44 + 56; figures 1-4; column 2, lines 61-67); 
wherein the locking actuator assembly includes an actuator (44; figures 1-2; column 2, lines 61-67) supported for axial and rotational movement by a circuit board (20; figure 1) of the first device, the actuator movable from an unlocked position to a locked position (implicitly taught in column 3, lines 60-65) upon axial depression (by tool 56 and implied operator; figure 4) and rotation of a first end (upper end of 44; figure 4) of the actuator and a second end (lower end of 44; figure 4) of the actuator.

However, D1 does not teach the second end including at least one flange engage a corresponding surface of the second device such that when the actuator is rotated the at least one flange restricts separation of the first device from the second device.

D2, in the same field of endeavor, suggests attaching together two devices (upper unit 4 and lower unit 43; figure 5) by using a locking actuator assembly (shown in figures 1-3) having an actuator (2 + 3 + 22; figure 2) movable from an unlocked position (see figures 4-7 and paragraph bridging columns 5-6) to a locked position (see figures 4-7 and paragraph bridging columns 5-6); wherein the second end of the actuator including at least one flange (222; figures 1-5) adapted to engage a corresponding surface (upper surface of 43; figures 5-6) of the second device (43; figure 5) when the actuator is rotated such that the at least one flange restricts (see figures 6-7 and paragraph bridging columns 5-6) separation of the associated first and second devices.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the locking actuator assembly of D1 with the locking actuator assembly of D2, such that the second end of the actuator would include at least one flange adapted to engage a corresponding surface of the I/O base when the actuator is rotated such that the at least one flange restricts separations of the I/O module from the I/O base, as suggested by D2, to optimize the locking and unlocking of the module/base of said system.

Regarding claim 20, D1/D2 also teaches the method of claim 19, wherein locking the first device (12) to the second device (30) includes depressing (by tool 56 and an implied operator; figure 4 of D1) and rotating the first end of the actuator from an external side (see figure 4 of D1) of the first device opposite the second device.

				Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
December 14, 2022